Citation Nr: 1444879	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to rating higher than 10 percent for low back strain with degenerative changes.

2.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a rating higher than 10 percent for left knee patellofemoral syndrome with meniscus tear.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jessie L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing in February 2008 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The matter was then remanded by the Board in November 2008 and November 2009 for additional development.  It now returns to the Board for further review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 15, 2011, the Veteran's low back disability was not manifested by forward flexion of 60 degrees or less, or combined range of motion of 120 degrees or less; from March 15, 2011, the Veteran's low back disability was manifested by forward flexion of 45 degrees.

2.  The Veteran's right knee disability is manifested by subjective complaints of instability, and arthritis which results in some limitation of motion.

3.  The Veteran's left knee disability is manifested by subjective complaints of instability, and arthritis which results in some limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to March 15, 2011, the criteria for a rating higher than 10 percent for low back strain with degenerative changes have not been met; the criteria for a 20 percent rating have been met from that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Diagnostic Code 5242 (2013).

2.  The criteria for a rating higher than 10 percent for right knee patellofemoral syndrome under Diagnostic Code 5257 have not been met; the criteria for a separate 10 percent rating under Diagnostic Code 5003 have been met.  38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5257 (2013).

3.  The criteria for a rating higher than 10 percent for left knee patellofemoral syndrome under Diagnostic Code 5257 have not been met; the criteria for a separate 10 percent rating under Diagnostic Code 5003 have been met.  38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated May 2006 and June 2006, prior to the initial adjudication of his claims in July 2006, as well as additional notice by letter dated in November 2008.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, identified private treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, for the most part, record the relevant findings for rating the Veteran's knee and back disabilities.  Notably, the Veteran refused to perform the necessary tests to evaluate the range of motion of his spine during an April 2013 VA examination.  

VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence, as in this case when he failed to fully participate in testing that would have provided findings relevant to the severity of his low back disability.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been satisfied.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Any defect in this regard is also nonprejudicial, as the case was remanded two times in order to ensure that all relevant evidence had been obtained.

Because the relevant records and VA examinations have been obtained, the Board's prior remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A.  Low Back

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 5010-5242 for his low back strain with degenerative changes.

DC 5010 rates traumatic arthritis under DC 5003, which does not provide for a rating higher than 10 percent unless two or more major joints or minor joint groups are involved.  38 C.F.R. § 4.71a, DC 5003.  Because the Veteran's condition only implicates one major joint, the lumbar vertebrae, a higher rating under DC 5010 is not applicable.  See 38 C.F.R. § 4.45.

Disabilities of the spine are otherwise rated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A rating under the latter requires incapacitating episodes, which are defined as periods of acute signs and symptoms requiring bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243.  Here, the evidence does not reflect that any bed rest was prescribed.  Therefore, a higher rating based on incapacitating episodes is not appropriate.

The General Rating Formula provides for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).

Normal range of motion of the thoracolumbar spine is 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  38 C.F.R. § 4.71a, Plate V.

In this case, a rating higher than 10 percent is not warranted prior to March 15, 2011.  The Veteran underwent a VA examination in June 2006.  He reported using a cane and brace intermittently.  He also reported experiencing flare-ups precipitated by repetitive bending and heavy lifting, but that flare-ups did not result in additional limitations.  Range of motion testing revealed flexion of 80 degrees, extension of 10 degrees, lateral flexion limited by pain to 20 degrees bilaterally, and rotation limited by pain to 40 degrees bilaterally.  Total range of motion equaled 210 degrees.  These findings were unchanged with repetitive testing.

VA records dated April 2008 noted trunk motions to be 75 percent of normal.  This corresponds to forward flexion of 67 degrees, and 22 degrees of extension, left and right lateral flexion, and left and right rotation.  Total range of motion equaled 155 degrees.  

The Veteran underwent a VA examination in March 2009.  Forward flexion ranged from 35 to 70 degrees during multiple attempts.  Extension was 0 degrees.  Right lateral flexion was 10 degrees and left lateral flexion was 15 degrees.  Rotation was 10 degrees bilaterally.  This equates to a total range of motion of 80 to 115 degrees.  However, the examiner noted that the Veteran gagged, groaned, and voiced discomfort during testing.  He stated that the symptoms described by the Veteran were more than objective findings, including x-rays, would indicate.

This same examiner conducted another VA examination in June 2009.  Range of motion testing revealed forward flexion of 40 to 50 degrees and extension of 15 degrees.  Lateral flexion and rotation were both 10 degrees bilaterally.  This equates to a total range of motion of 95 to 105 degrees.  However, the examiner again noted that the Veteran's limitations were more than objective findings would support.  He stated that the Veteran amplified the symptoms associated with his low back, and noted that the Veteran had bent forward 110 degrees outside of testing while removing his shoes.

Overall, this evidence does not reflect a level of impairment consistent with the higher 20 percent rating, which contemplates forward flexion greater than 30 degrees but not greater than 60 degree, or combined range of motion not greater than 120 degrees.  The findings from the June 2006 VA examination and April 2008 VA records do not reflect this level of disability.  Although the March 2009 and June 2009 VA examinations apparently reflect greater impairment, the examiner noted that the Veteran was amplifying his symptoms, and that he was casually observed demonstrating greater range of motion than that recorded during testing.  From these facts, the Board reasonably infers that the Veteran's actual level of impairment at the time of the March 2009 and June 2009 examinations was less than that recorded during examination tests, and therefore the criteria for the higher 20 percent rating have not been met.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).  In addition, there was no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The June 2006 VA examination report showed normal alignment of the spine and tenderness without spasm; and the back was normal in clinical appearance on VA examination in March 2009.  

From March 15, 2011, however, a 20 percent rating is warranted.  VA records from that date reflect that forward flexion was decreased 50 percent due to pain.  This corresponds to 45 degrees of forward flexion, which sits squarely within the criteria for the higher 20 percent rating.  The Board notes that there is no indication of any symptom amplification associated with these findings.  A higher 40 percent rating is not warranted as the Veteran's condition has not been shown to limit forward flexion to 30 degrees or less, or result in any ankylosis.  The Board also notes that there are no additional range of motion tests for the remainder of this period, and that the Veteran refused to participate in such tests during his April 2013 VA examination.  Again, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Under Note (1) of General Rating Formula, separate ratings are to be assigned for any neurologic abnormalities associated with the spine disability.

Here, the Veteran consistently denied having any bowel problems.  See July 2006 VA records; May 2007 VA records; September 2010 VA records.  Moreover, while the record reflects various urinary complaints, the Veteran has also been diagnosed with gallstones, bladder cancer, and prostate varices.  Private records dated May 2008 and August 2009 attribute his urinary symptoms to these conditions, and there is no evidence to indicate that the symptoms are associated with his lumbar spine disability.

There is also evidence of lower extremity radiculopathy associated with the Veteran's spine disability, which is most appropriately rated as sciatic nerve impairment.  Paralysis of the sciatic nerve is governed by Diagnostic Code 8520. Mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

VA records dated July 2006 show the Veteran complained of left foot numbness.  Examination revealed intact sensation, but reflexes were only 1+.  Separate records dated July 2006 reflect reflexes of 2+, but strength was 4/5.  In April 2008, the Veteran was noted to have decreased sensation over the left L3 dermatome, and the right L2 and L5 dermatomes.  In June 2012, the Veteran reported pain in his buttocks which radiated to his left leg.  He was diagnosed with radiculopathy.  Additional private records dated February 2013 reflect strength of 4/5.

However, the Veteran was noted to have normal lower extremity neurologic findings in his VA examinations dated June 2006, March 2009, and June 2009, and April 2013.  Additional VA and private records also reflect normal findings in May 2007, May 2008, August 2008, September 2010, February 2011, and December 2013.

Based on these findings, a compensable rating under DC 8520 is not warranted for either lower extremity.  With respect to the right leg, the only manifestation is decreased sensation noted in April 2008.  Without any additional manifestations, the evidence is against a finding that the Veteran has "mild" incomplete paralysis of the right leg.  For the left leg, the evidence shows diminished reflexes, strength, and sensation at various points during the appeal period.  However, no two of these manifestations are present during any single examination.  That is, left leg radiculopathy is shown at various times to only show diminished reflexes, or only show reduced sensation.  When viewed in conjunction with the numerous other instances of normal neurologic functioning, the Board finds that the Veteran's left leg radiculopathy did not rise to a compensable level of "mild" impairment contemplated by DC 8520.

For these reasons, separate ratings for neurologic abnormalities are not appropriate.



B.  Knees

The Veteran's left and right knee disabilities are each rated at 10 percent under DC 5257.

DC 5257 provides ratings for "other" knee impairment, including recurrent subluxation or lateral instability.  The currently assigned 10 percent ratings are warranted for "slight" knee disability.  A higher 20 percent rating is warranted for "moderate" knee disability, and 30 percent rating is warranted for "severe" knee disability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) in Diagnostic Code 5003 indicates that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Normal range of motion of the knee is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.



In analyzing limitation of flexion, a noncompensable (0 percent) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.

For limitation of extension, a noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

A single 20 percent rating can be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

A 10 percent rating is assigned for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.  Genu recurvatum is hyperextension of the knee.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007) at 782.

The rating criteria include other Diagnostic Codes for knee disabilities.  However, these other codes do not allow for ratings 10 percent, or the objective evidence of record does not contain any of the relevant findings.  These include ankylosis of the knee (rated under Diagnostic Code 5256), removal of semilunar cartilage (rated under Diagnostic Code 5259), or nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262).


1.  Right Knee

With respect to DC 5257, a higher rating is not warranted.  The only objective finding of any right knee instability was a positive varus test in June 2008.  The knee was otherwise noted to be stable in a May 2006 VA examination, August 2008 VA records, September 2008 private records, March 2009 VA examination, June 2009 VA examination, and April 2013 VA examination.  The Veteran reported in May 2006, May 2008, and June 2009 that his right knee gives out.  However, given the single objective finding of instability and numerous normal findings, the Veteran's subjective complaints, alone, do not equate to a "moderate" level of right knee instability consistent with a higher 20 percent rating under DC 5257.

With respect to DC 5003, there is objective evidence of right knee arthritis.  See August 2008 VA records ("MRI obtained of both knees shows degeneration...").  There is also evidence of some limitation of motion.  Indeed, every range of motion test contained in the record reflects flexion less than 140 degrees, including limitations due to pain.  Therefore, a separate rating under DC 5003 for the right knee is appropriate in this case, as VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August, 1998).

With respect to DC 5260, a compensable rating is not warranted.  Such a rating contemplates knee flexion limited to 45 degrees.  The evidence reflects right knee flexion of at least 90 degrees, and often greater, during the appeal period, even when considering additional limitations due to pain or repetitive motion.  See May 2006 VA examination; May 2008 VA records; August 2008 VA records; September 2008 private records; March 2009 VA examination; June 2009 VA examination; April 2013 VA examination.  Flexion limited to 45 degrees was not demonstrated at any point.

In evaluating extension, the Board notes that it was limited to 10 degrees during the May 2006 VA examination.  VA records dated May 2008 include findings of extension limited to 4 degrees and 5 degrees.  However, May 2008 private records reflect extension of -7 degrees, i.e., hyperextension.  Additional records dated August 2008 and later all reflect 0 degrees of extension.  The above grant of a separate 10 percent rating under DC 5003 already contemplates limited motion.  Therefore, although the Veteran was noted to have limited extension to a compensable degree in May 2006, an additional rating under DC 5261 is not appropriate.  While the Veteran was also noted to have significant hyperextension in May 2008, this is also adequately contemplated by the assigned 10 percent rating for arthritis, which equates to a potential 10 percent rating under DC 5263 for genu recurvatum.  In other words, the 10 percent rating for arthritis adequately compensates for any impairment in extension, whether it is limited extension or hyperextension.  Moreover, a higher 20 percent rating under DC 5261 is not warranted, as extension was never noted to be limited to 15 degrees or more.    

Finally, the Board has considered a rating under DC 5258.  The Veteran has been diagnosed with a meniscus tear, and he was diagnosed with a "locking" right knee in private records dated May 2008.  However, the evidence does not reflect any findings of effusion into the knee joint.  Effusions were specifically noted to not be present in the May 2006 VA examination, June 2008 private records, June 2009 VA examination, and April 2013 VA examination.  The March 2009 VA x-ray specifically noted that "no joint effusions are seen."  Therefore, a rating under DC 5258 is not warranted.


2.  Left Knee

With respect to DC 5257, a higher rating is not warranted.  The knee was noted to be stable in the May 2006 VA examination, August 2008 VA records, March 2009 VA examination, June 2009 VA examination, or April 2013 VA examination.  There is no positive objective finding of instability.  Moreover, unlike his right knee, the Veteran did not report any giving way associated with his left knee.

With respect to DC 5003, there is objective evidence of left knee arthritis.  See August 2008 VA records ("MRI obtained of both knees shows degeneration...").  There is also evidence of some limitation of motion.  Every range of motion test contained in the record reflects flexion less than 140 degrees, including limitations due to pain.  Therefore, a separate rating under DC 5003 for the left knee is appropriate in this case, as VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August, 1998).

With respect to DC 5260, a compensable rating is not warranted.  As noted earlier, such a rating contemplates knee flexion limited to 45 degrees.  The evidence reflects left knee flexion of at least 95 degrees, and often greater, during the appeal period, even when considering additional limitations due to pain or repetitive motion.  See May 2006 VA examination; May 2008 VA records; August 2008 VA records; September 2008 private records; March 2009 VA examination; June 2009 VA examination; April 2013 VA examination.  Flexion limited to 45 degrees was not demonstrated at any point.

In evaluating extension, the Board notes that the Veteran had hyperextension of -10 degrees during the May 2006 VA examination.  VA records dated May 2008 include findings of extension limited to 4 degrees and 6 degrees.  However, May 2008 private records reflect hyperextension of -4 degrees.  Additional records dated August 2008 and later all reflect 0 degrees of extension.  The Veteran did not have extension limited to 10 degrees, and therefore a compensable under DC 5261 is not appropriate.  While the Veteran was also noted to have significant hyperextension in May 2006 and May 2008, this is also adequately contemplated by the currently assigned 10 percent rating, which equates to a potential 10 percent rating under DC 5263 for genu recurvatum, as discussed for the right knee. 

Finally, the Board has considered a rating under DC 5258.  The Veteran has been diagnosed with a meniscus tear in the April 2013 VA examination, and he was complained of locking in February 2008 and March 2009.  However, the evidence does not reflect any findings of effusion into the knee joint.  Effusions were specifically noted to not be present in the May 2006 VA examination, June 2009 VA examination, and April 2013 VA examination.  Again, the March 2009 VA x-ray specifically noted that "no joint effusions are seen."  Therefore, a rating under DC 5258 is not warranted.


C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back and bilateral knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The pain, limited motion, and neurologic components of the Veteran's low back disability are expressly contemplated by the rating schedule.  The pain, limitation of motion, giving way, and locking associated with his knees are also specifically noted in the rating schedule.  There is no indication that the Veteran's conditions result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.


ORDER

A rating higher than 10 percent for low back strain with degenerative changes is denied prior to March 15, 2011.

A 20 percent rating for low back strain with degenerative changes is granted from March 15, 2011.

A rating higher than 10 percent for right knee patellofemoral syndrome is denied.

A separate 10 percent rating for right knee arthritis is granted.

A rating higher than 10 percent for left knee patellofemoral syndrome is denied.

A separate 10 percent rating for left knee arthritis is granted.



REMAND

An opinion was obtained in April 2013 to assess the impact of the Veteran's service-connected knee and back disabilities on his capacity to obtain and maintain employment.  The examiner concluded that these conditions did not prevent sedentary employment.  However, this opinion does not address the Veteran's other service-connected disabilities, which include left and right shoulder bursitis, left elbow olecranon spur with cubital tunnel syndrome, left foot first and second toe fractures, right eighth through eleventh rib fractures, seasonal allergic rhinitis, tinea cruris, and onychomycosis of two toes of the left foot.  Therefore, an additional opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's updated VA treatment records, schedule him for a VA compensation examination for a medical opinion concerning whether his service-connected disabilities (left and right knee patellofemoral syndrome, low back strain with degenerative changes, left and right shoulder bursitis, left elbow olecranon spur with cubital tunnel syndrome, left foot first and second toe fractures, right eighth through eleventh rib fractures, seasonal allergic rhinitis, tinea cruris, and onychomycosis of two toes of the left foot), either alone or in combination, prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.
 
The examiner must comment on the functional impairment caused solely by the Veteran's service-connected disabilities.

The claims file, including a complete copy of this remand, must be forwarded to the examiner for review, and this consideration should be reflected in the examiner's report.  The examiner should obtain a complete history from the Veteran.

It is essential the examiner discuss the underlying basis of the opinion, whether favorable or unfavorable, including citing to specific evidence to support the conclusions reached when possible.

2.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


